DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-20 are currently pending.
Status of Claims
Claims 1-20 were originally presented having a filing date of 23 February 2021 and claiming priority to U.S. provisional application 62/980818 that was filed on 24 February 2020.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 07 June 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeineh (US 2003/0227395 A1), hereinafter referred to as “Zeineh”.
Regarding claim 1, Zeineh teaches a vehicle comprising: 
a memory storing zone map data representing one or more operation zones (see at least Zeineh [0005] “The data processing system includes a data store storing sets of navigational condition information…The navigational condition information may define one or more protective safety zones and a set of conditions for each safety zone.”); 
a sensor of the vehicle fetching vehicle location data from one or more location beacons (see at least Zeineh [0004] “The navigational status determination system must determine vehicle position and optionally other navigational information with sufficient accuracy and reliability to implement a practical object protection system, but may vary in complexity from a simple Global Positioning System (GPS) receiver to a sophisticated aircraft flight monitoring system using a Kallman filter to process multiple navigational status inputs from accelerometers, gyroscopes, altimeters, compasses, radio frequency navigation signals or other sensors producing navigational status information.”); and 
a controller (see at least Zeineh Fig. 1 “alarm response system”), in communication with the sensor, analyzing the vehicle location data and comparing the present location against locations in the stored zone map data stored in the memory (see at least Zeineh [0090] “”In operation, computer 308 receives navigational status information in the form of vehicle position data from GPS 304 and compares the position data to a list of safety zone conditions.), wherein when the controller determines that the vehicle is entering one of the one or more operation zones, the controller adjusts an operating parameter of the vehicle based upon one or more operation rules associated with the operation zone that the vehicle is entering (see at least Zeineh [0005] “The navigational condition information may define one or more protective safety zones and a set of conditions for each safety zone. Upon determining that the vehicle has violated a defined rule or condition, the data processing system generates alarm information defining an alarm signal that indicates an alarm response. The alarm response system responds to the alarm information by generating an appropriate response which might include notification of the vehicle operator, notification of aircraft controllers of law enforcement authorities outside the vehicle or overriding operator control the operation of the vehicle.”, [0006] “Possible operator override responses include decelerating or stopping the vehicle, forcing a left or right turn or, in the case of an airplane, forcing the airplane to climb above a safe, minimum floor altitude. As one option, a gentle left or right turn can be imposed on the vehicle for a predetermined period of time such as a time in the range of 2-10 seconds.”, wherein the alarm response system can override operator control to decelerate or stop the vehicle and therefore change the maximum speed of the vehicle, in order to follow the rules and conditions of the safety zone the vehicle is currently in).
(Supplemental note: Examiner is interpreting Zeineh’s “simple GPS receiver” to be equivalent to Applicant’s “one or more location beacons” in view of paragraph [16] of Applicant’s specification “the location beacons (120) may include a plurality of GPS (global positioning satellites) broadcasting GPS type signals”. Examiner is interpreting Zeineh’s “possible operator override responses include decelerating or stopping the vehicle” in view of paragraph [18] of Applicant’s specification “In some embodiments, the operating parameters of the PMV (110) to be adjusted may include maximum speed of the PMV (110). If the PMV (110) is not allowed to operate in a particular zone, the maximum speed may be set to 0, to prevent the vehicle from traveling while powered.”)
Regarding claim 4, Zeineh teaches the vehicle of claim 1 as shown above. Zeineh further teaches wherein the one or more operation zones are defined by sets of polygon coordinates within the stored zone map data (see at least Zeineh [0006] “In one embodiment three concentric safety zones are established around objects for protection of the objects from the vehicle or protection of the vehicle from the objects. The safety zones are exclusive safety zones having the associated condition that the vehicle must not enter the safety zone.”, [0066] “The use of a spherical protection zone simplifies the determination of whether or not the vehicle has penetrated the protection or safety zone. In three dimensions the distance of the vehicle from the center of the protection or safety zone is readily calculated as, Rv=Square Root((Xv-X1).sup.2+(Yv-Y1).sup.2+(Zv-Z1).sup.2) (1) where Rv is the distance from the vehicle to the protected object 140, Xv, Yv and Zv are the latitudinal, longitudinal and height coordinates of the vehicle and X1, Y1 and Z1 are the latitudinal, longitudinal and height coordinates of the object 140.”, [0082] “Further, while the early warning response safety zone 170 and the other concentric safety zones 172, 174 have a rectangular shape, and the safety zones 142, 144, 146 (FIG. 6) have a spherical shape, safety zones can have other shapes, such as cylindrical or elliptical where desired.”).
Regarding claim 5, Zeineh teaches the vehicle of claim 1 as shown above. Zeineh further teaches wherein operation rules for one or more operation zones are saved in the memory of the vehicle (see at least Zeineh [0005] “The data processing system includes a data store storing sets of navigational condition information defining rules for operation of the vehicle…The navigational condition information may define one or more protective safety zones and a set of conditions for each safety zone.”).
Regarding claim 11, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 1. 
Regarding claim 14, this claim is substantially similar to claim 4, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 4. 
Regarding claim 15, this claim is substantially similar to claim 5, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh in view of Pandharipande et al. (US 2016/0374045 A1), hereinafter referred to as “Pandharipande”. 
Pandharipande is considered analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)).
Regarding claim 2, Zeineh teaches the vehicle of claim 1 as shown above. Zeineh does not teach but Pandharipande teaches wherein the sensor fetches the vehicle location data at a predetermined periodic interval (see at least Pandharipande [0034] “The signals between the anchor nodes 6 and the mobile device 8 are the signals whose measurements are used to determine the location of the mobile device 8… Each anchor node 6 may be configured to broadcast its signal repeatedly, e.g. periodically (at regular intervals).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeineh to include “wherein the sensor fetches the vehicle location data at a predetermined periodic interval” as disclosed in Pandharipande. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Zeineh’s vehicle safety system and safety zones with Pandharipande’s transmission of localization signals at a periodic interval in order to avoid network load and/or delay that results from unnecessarily frequent transmissions of localization signals (see at least Pandharipande [0006] “Whilst a greater number of signal measurements tends to improve positioning accuracy/reliability, receiving and processing a large number of beacon signals is likely to cause an undesirable drain on the battery of the mobile device. A larger number of signals may also increase network load and/or delay. Similar observations may be made in relation to other types of localization system, or other signals transmitted for the purpose of localization such as the signal measurements transmitted from the mobile device to location server in a device-assisted case. The present disclosure therefore provides one or more mechanisms for adaptively controlling the occurrence of signals transmitted in a localization system, e.g. enabling and/or disabling the respective beacon signals of one or more anchor nodes of the system, or controlling the rate at which they emit instances of their respective beaconing signals.”)
Regarding claim 3, Zeineh in view of Pandharipande teaches the vehicle of claim 2 as shown above. Pandharipande teaches wherein the predetermined periodic interval is configurable (see at least Pandharipande [0060] “For example each node 6 could be reconfigured so as, when disabled, to send out another beacon at random intervals, or after a certain timeout period.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeineh to include “wherein the predetermined periodic interval is configurable” as disclosed in Pandharipande. The motivation for making this modification to the teachings of Zeineh and Pandharipande is the same as that set forth above, in the rejection of claim 2. 
Regarding claim 12, this claim is substantially similar to claim 2, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 2. 
Regarding claim 13, this claim is substantially similar to claim 3, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 3. 

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh in view of Kantarjiev et al (US 2020/0378781), hereinafter referred to as “Kantarjiev”.
Kantarjiev is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 6, Zeineh teaches the vehicle of claim 5 as shown above. Zeineh does not teach but Kantarjiev teaches wherein when the controller determines that the vehicle is entering one of the one or more operation zones, the controller is further configured to: send a zone event message to a server (see at least Kantarjiev Fig. 2, [0032] “the application server 155 receives a location from a vehicle computing device 120”) including an identification of an operation zone being entered and the present location received by the sensor (see at least Kantarjiev [0005] “In an embodiment of the presently claimed invention, a method includes receiving a location from a computer at a vehicle. The method includes identifying, based on the location, an area that includes the location.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeineh to include “wherein when the controller determines that the vehicle is entering one of the one or more operation zones, the controller is further configured to: send a zone event message to a server including an identification of an operation zone being entered and the present location received by the sensor” as disclosed in Kantarjiev. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Zeineh’s vehicle safety system and safety zones with Kantarjiev’s communication between the vehicle and the server in order to send to the vehicle relevant, real-time information of the specific area the vehicle is traveling in (see at least Kantarjiev [0004]).
Regarding claim 7, Zeineh in view of Kantarjiev teaches the vehicle of claim 6 as shown above. Kantarjiev teaches wherein the server determines the one or more operation rules associated with the operation zone that the vehicle is entering (see at least Kantarjiev [0041] “At step 240, the application server 155 receives road segment attribute information about the one or more road segments identified at step 235. The road segment attribute information may include speed limits of each of the one or more road segments located within the area identified in step 230. The road segment attribute information may also identify a road name, a road type, a road material, a number of lanes, a lane width, or a distance to a next road segment vertex. Road segment attribute information may also identify whether a road is urban or whether a road has controlled access.”, [0044] “Application server 155 may compare the speed of the vehicle 110 to a speed limit or setting on a first road segment corresponding to the received location in step 250. The speed limit may further be altered based on weather conditions, a time of day, driving behavior, or personal driver information.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeineh to include “wherein the server determines the one or more operation rules associated with the operation zone that the vehicle is entering” as disclosed in Kantarjiev. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Zeineh’s vehicle safety system and safety zones with Kantarjiev’s communication between the vehicle and the server in order to send to the vehicle relevant, real-time information of the specific area the vehicle is traveling in (see at least Kantarjiev [0004]).
Regarding claim 8, Zeineh in view of Kantarjiev teaches the vehicle of claim 7 as shown above. Zeineh further teaches the controller adjusts the operating parameter of the vehicle based upon the one or more operation rules (see at least Zeineh [0005] “The navigational condition information may define one or more protective safety zones and a set of conditions for each safety zone. Upon determining that the vehicle has violated a defined rule or condition, the data processing system generates alarm information defining an alarm signal that indicates an alarm response. The alarm response system responds to the alarm information by generating an appropriate response which might include notification of the vehicle operator, notification of aircraft controllers of law enforcement authorities outside the vehicle or overriding operator control the operation of the vehicle.”).
Kantarjiev teaches wherein the server sends a confirmation of the one or more operation rules associated with the operation zone that the vehicle is entering (see at least Kantarjiev [0043] “At step 245, the application server 155 sends at least the one or more road segments identified at step 235 and the road segment attribute information identified at step 240 to the vehicle computing device 120.”, [0046] “At optional step 255, the application server 155 sends an alert to the vehicle computing device 120 regarding an upcoming change in an applicable road segment attribute.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeineh to include “wherein the server sends a confirmation of the one or more operation rules associated with the operation zone that the vehicle is entering” as disclosed in Kantarjiev. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Zeineh’s vehicle safety system and safety zones with Kantarjiev’s communication between the vehicle and the server in order to send to the vehicle relevant, real-time information of the specific area the vehicle is traveling in (see at least Kantarjiev [0004]).
Regarding claim 9, Zeineh in view of Kantarjiev teaches the vehicle of claim 6 as shown above. Zeineh further teaches override information to the vehicle correcting the stored zone map data (see at least Zeineh Fig. 5, [0054] “At procedure 104 data processor 50 next tests to see if the last navigational condition in the list of navigational conditions that must be examined has been examined. If yes, program 90 returns to procedure 94 to again update the vehicle navigational data and begin testing for a violation of any navigational condition as indicated by the updated navigational data.”).
Kantarjiev teaches wherein the server determines, based on the identification of the operation zone being entered and a present location received by the sensor, whether the vehicle determined operation zone is accurate by comparing the polygon coordinates for the determined operation zone within the stored zone map data to the polygon coordinates for the determined operation zone stored on the server (see at least Kantarjiev [0017] “This process may include identifying latitude and longitude coordinates, comparing them to map data that is stored at the positioning device 115, and evaluating mapping data from positioning server 140.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeineh to include “wherein the server determines, based on the identification of the operation zone being entered and a present location received by the sensor, whether the vehicle determined operation zone is accurate by comparing the polygon coordinates for the determined operation zone within the stored zone map data to the polygon coordinates for the determined operation zone stored on the server” as disclosed in Kantarjiev. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Zeineh’s vehicle safety system and safety zones with Kantarjiev’s determination by a server of whether the vehicle’s determined location is accurate in order to achieve a higher localization accuracy (see at least Kantarjiev [0004] “Some vehicles include navigation devices with integrated GNSS receivers that may be used to determine a current location of a vehicle using received GNSS signals. GNSS signals combined with other signals may be used to identify a vehicle location with greater accuracy using techniques that are commonly referred to as assisted GPS. Signals may be received from satellites and from cell phone towers when a position of a vehicle is identified. These signals may be used by a navigation system that instructs a driver on how best to drive to a desired destination from a current location. Some vehicle navigation devices also store maps that may be combined with GNSS receiver-based positioning when routes are plotted along known road roadways in a map.”).
Regarding claim 16, this claim is substantially similar to claim 6, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 6. 
Regarding claim 17, this claim is substantially similar to claim 7, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 7. 
Regarding claim 18, this claim is substantially similar to claim 8, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 8. 
Regarding claim 19, this claim is substantially similar to claim 9, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 9. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh in view of Kantarjiev as applied to claims 6 and 16 above, and further in view of Ferguson (US 9719801 B1), hereinafter referred to as “Ferguson”.
Ferguson is considered analogous to the claimed invention because they are in the same field of vehicle navigation and control (see MPEP 2141.01(a)).
Regarding claim 10, Zeineh in view of Kantarjiev teaches the vehicle of claim 6 as shown above. Zeineh in view of Kantarjiev does not teach but Ferguson teaches wherein the server periodically updates the stored zone map data and operation rules of the vehicle (see at least Ferguson column 17, lines 50-57 “In one example, a computing device of an autonomous vehicle may search a database of maps to acquire map data that provides the appropriate information for allowing calibration of vehicle sensors… The database may be updated periodically or may be updated through user request.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeineh in view of Kantarjiev to include “wherein the server periodically updates the stored zone map data and operation rules of the vehicle” as disclosed in Ferguson. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Zeineh’s vehicle safety system and safety zones and Kantarjiev’s communication between the vehicle and the server with Ferguson’s periodic update of the map database in order to keep the map database accurate. 
Regarding claim 20, this claim is substantially similar to claim 10, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhara (US 2019/0156683 A1) teaches a controller for determining a possible flight area of a drone. Bae (US 10901422 B2) teaches systems and sensors for estimating a vehicle’s location and determination of a safe zone, warning zone, and stop zone. Harvey (2018/0307251 A1) teaches using zone rules to control autonomous vehicle operation within a zone. Gariepy et al. (US 2021/0311475 A1) teaches a method for handling operational constraints for control of unmanned vehicle wherein speed limit zones and one-way zones can be created in locations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667             


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667